UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2136


In re: RANDY COOPER,

                Petitioner.



                 On Petition for Writ of Mandamus.
                          (3:10-cv-01119)


Submitted:   December 15, 2011              Decided:   December 19, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randy Cooper, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Randy     Cooper        petitions      for     a     writ     of       mandamus,

requesting this court to compel the district court to act on his

28   U.S.C.     §    2254    (2006)     petition      and     his    subsequently         filed

petition       for   a    writ    of    mandamus      and     motion       for    injunctive

relief.      To the extent Cooper alleges undue delay in the ruling

on   his   §    2254      petition,      the       district       court’s    docket       sheet

reflects no such delay.            With respect to the petition for a writ

of mandamus and motion for injunctive relief, the magistrate

judge   recently         construed      the    relief       requested       as    a    separate

civil action under 42 U.S.C. § 1983 (2006) and transferred the

matter to the United States District for the Northern District

of West Virginia.              We therefore deny as moot Cooper’s request

for mandamus relief as to those motions.                          Accordingly, although

we   grant     leave      to   proceed        in    forma    pauperis,       we       deny   the

mandamus petition.             We dispense with oral argument because the

facts   and     legal       contentions       are    adequately       presented         in   the

materials       before      the   court       and    argument       would    not       aid   the

decisional process.



                                                                           PETITION DENIED




                                               2